Response After Non-Final Office Action
This Office action is in response to the response filed on 6/13/2022. 
Claims 1-8, 10-18, and 20 are pending in the application.
Claims 1-8, 10-18, and 20 are rejected.
Claims 1-8, 10-11, 15, and 20 are currently amended.
Claims 9 and 19 are canceled. 
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed June 13, 2022 have been fully considered 
and are respectfully found persuasive in part and unpersuasive in part. 
The applicant argues the following:
[1] Claim amendment obviates claim objections.

[2] Yonemura fails to disclose “a <001> crystallographic orientation” because “The existence of ‘a (001) plane that are perpendicular with respect to a direction of lamination’ is not the same thing as <001> crystallographic orientation.”

Regarding [1], the examiner respectfully agrees and the claim objections raised in the non-final office action are hereby withdrawn. 
Regarding [2], the examiner respectfully disagrees because Yonemura discloses the PMNPT piezoelectric layer (Fig. 6, 70m; [0085]) has a <001> crystallographic orientation ([0082]) and “crystallographic orientation” is broad language. The original disclosure and the claim language do not limit “crystallographic orientation” to non-tetragonal structures or to structures wherein every single plane has the exact same orientation. Therefore, Yonemura is considered to read on the claim language.

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-12, and 15-18 are rejected under AIA  35 U.S.C. 102(a)(1) 
as being anticipated by Yonemura et al. (U.S. Publication No. 2017/0148974; 
hereinafter “Yonemura”).
Regarding claim 1, Yonemura discloses a piezoelectric device, comprising: a substrate (Fig. 6, 110; [0095]); a thermal oxide layer (Fig. 6, 51; [0095]) on wafer (Fig. 6, 110/51 in combination; [0095]); a metal or metal oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) on the thermal oxide layer (Fig. 6, 51; [0095]); a lower electrode (Fig. 6, 60; [0096]) on the metal or metal oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) on the thermal oxide layer (Fig. 6, 51; [0095]); a seed layer (Fig. 6, 70a; [0096]) on the lower electrode (Fig. 6, 60; [0096]), wherein the seed layer (Fig. 6, 70a; [0096]) is titanium oxide  (Fig. 6, 70a; [0091]; [0096]) or niobium oxide; a lead magnesium niobate-lead titanate (PMNPT) piezoelectric layer (Fig. 6, 70m; [0085]) on the seed layer (Fig. 6, 70a; [0096]), wherein the PMNPT piezoelectric layer (Fig. 6, 70m; [0085]) has a <001> crystallographic orientation ([0082]); and an upper electrode (Fig. 6, 80; [0095]) on the PMNPT piezoelectric layer (Fig. 6, 70m; [0085, 0101]).  
Regarding claim 2, Yonemura discloses the piezoelectric device of claim 1, wherein the wafer (Fig. 6, 110/51 in combination; [0095]) comprises a silicon substrate (Fig. 6, 110; [0095]) and the thermal oxide (Fig. 6, 51; [0095]) is silicon oxide (Fig. 6, 51; [0095]).  
Regarding claim 3, Yonemura discloses the piezoelectric device of claim 2, wherein the metal or metal oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) includes one or more of titanium ([0100), nickel, chromium.  
Regarding claim 4, Yonemura discloses the piezoelectric device of claim 3, wherein the metal or metal oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) is composed of titanium oxide ([0100). 
Regarding claim 6, Yonemura discloses the piezoelectric device of claim 3, wherein the metal or metal oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) on the thermal oxide layer (Fig. 6, 51; [0095]) comprises niobium oxide or titanium oxide ([0100).  
Regarding claim 7, Yonemura discloses the piezoelectric device of claim 1, wherein the lower electrode (Fig. 6, 60; [0096]) is composed of platinum ([0077]).  
Regarding claim 8, Yonemura discloses the piezoelectric device of claim 1, wherein the PMNPT (Fig. 6, 70m; [0085]) is composed of (1-x)[Pb(Mg(1-y)Nby)O3]-x[PbTiO3] ([0083]-[0085]), where x is about 0.2 to 0.8 ( [0085]), and y is about 0.8 to 0.2 ([0085]). 
Regarding claim 10, Yonemura discloses the piezoelectric device of claim 7, wherein the upper electrode (Fig. 6, 80; [0095]) has a same composition as the lower electrode (Fig. 6, 60; [0077]; [0096]).  
Regarding claim 11, Yonemura discloses a method of fabricating a piezoelectric device, comprising: forming (Fig. 6; [0095]-[0096]) an adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) on a thermal layer (Fig. 6, 51; [0095]) of a substrate (Fig. 6, 110; [0095]); depositing (Fig. 6; [0095]-[0096]) a lower electrode (Fig. 6, 60; [0096]) on the adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]); forming (Fig. 6; [0095]-[0096]) a seed layer (Fig. 6, 70a; [0096]) on the lower electrode (Fig. 6, 60; [0096]), wherein the seed layer (Fig. 6, 70a; [0096]) is titanium oxide  (Fig. 6, 70a; [0091]; [0096]) or niobium oxide; depositing (Fig. 6; [0095]-[0096]) a lead magnesium niobate-lead titanate (PMNPT) piezoelectric layer (Fig. 6, 70m; [0085]) having a <001> crystallographic orientation ([0082]) on the seed layer (Fig. 6, 70a; [0096]) by physical vapor deposition ([0096]); and depositing (Fig. 6; [0095]-[0096]) an upper electrode (Fig. 6, 80; [0095]) on the PMNPT piezoelectric layer (Fig. 6, 70m; [0085]).  
Regarding claim 12, Yonemura discloses the method of claim 11, wherein forming the adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) includes depositing (Fig. 6; [0095]-[0096]) a first metal layer (Fig. 6, oxide precursor film in combination; [0095]) and annealing ([0099]) the substrate (Fig. 6, 110; [0095]) to convert ([0099]) at least a portion of the first metal layer (Fig. 6, oxide precursor film in combination; [0095]) to a metal oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]).  
Regarding claim 15, Yonemura discloses the method of claim 12, wherein forming (Fig. 6; [0095]-[0096]) the seed layer (Fig. 6, 70a; [0096]) includes depositing (Fig. 6; [0095]-[0096]) a second metal layer (Fig. 6, 70a; [0096]) and annealing ([0096]) the substrate (Fig. 6, 110; [0095]) to convert ([0096]) at least a portion of the second metal (Fig. 6, 70a; [0096]) to a metal oxide seed layer (Fig. 6, 70a; [0096]).  
Regarding claim 16, Yonemura discloses the method of claim 15, wherein forming (Fig. 6; [0095]-[0096]) the adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]), depositing (Fig. 6; [0095]-[0096]) the lower electrode (Fig. 6, 60; [0096]) and forming (Fig. 6; [0095]-[0096]) the seed layer (Fig. 6, 70a; [0096]) comprise physical vapor depositions (Fig. 6; [0095]-[0096]).  
Regarding claim 17, Yonemura discloses the method of claim 11, wherein forming (Fig. 6; [0095]-[0096]) the adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) comprises forming (Fig. 6; [0095]-[0096]) a metal or metal oxide layer (Fig. 6, 52/oxide precursor film in combination; [0095]).  
Regarding claim 18, Yonemura discloses the method of claim 15, wherein forming (Fig. 6; [0095]-[0096]) the adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]) comprises depositing (Fig. 6; [0095]-[0096]) metallic titanium ([0100]), chromium, nickel or a combination thereof.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable 
over Yonemura in view of Imanaka et al. (U.S. Publication No. 2004/0227227; hereinafter “Imanaka”).
Regarding claim 5, Yonemura teaches the device of claim 3, wherein the metal or metal oxide layer adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]). Yonemura does not teach a layer composed of metallic chromium, nickel or an alloy thereof. 
Imanaka, however, does teach a layer composed of metallic chromium ([0288]), nickel or an alloy thereof. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yonemura to include the features of Imanaka because it would increase base body protection by causing bonding to only the outermost surface of the base body and thereby causing no damage such as deformation to the base body.
Regarding claim 13, Yonemura teaches the method of claim 12, comprising depositing (Fig. 6; [0095]-[0096]) the first metal layer (Fig. 6, oxide precursor film in combination; [0095]) with the substrate (Fig. 6, 110; [0095]). Yonemura does not teach deposition at 20-25 °C.  
Imanaka, however, does teach deposition at 20-25 °C ([0370]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yonemura to include the features of Imanaka because it would decompose the binder thereby forming the film on the surface of the fine particles.
Regarding claim 14, Yonemura as modified teaches the method of claim 13, comprising annealing ([0099]) the first metal layer (Fig. 6, oxide precursor film in combination; [0095]).
Imanaka, however, does teach annealing at a temperature of 700-800 °C ([0315]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yonemura to include the features of Imanaka because it would eliminate the need for baking at high temperatures thereby reducing cost and increasing ease of fabrication.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
Yonemura in view of Potrepka et al. (U.S. Publication No. 2016/0254439; hereinafter “Potrepka”).
Regarding claim 20, Yonemura teaches a piezoelectric device, comprising: a single crystal silicon wafer (Fig. 6, 110/51 in combination; [0095]) having a <001> crystallographic orientation ([0082]); a silicon oxide layer (Fig. 6, 51; [0095]) on the single crystal silicon wafer (Fig. 6, 110/51 in combination; [0095]); a titanium oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]; [0100]) on the silicon oxide layer (Fig. 6, 51; [0095]), the titanium oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]; [0100]); a platinum ([0077]) lower electrode (Fig. 6, 60; [0096]) on the titanium oxide adhesion layer (Fig. 6, 52/oxide precursor film in combination; [0095]); a titanium oxide seed layer (Fig. 6, 70a; [0091]; [0096]) on the platinum ([0077]) lower electrode (Fig. 6, 60; [0096]), the titanium oxide seed layer (Fig. 6, 70a; [0091]; [0096]); a lead magnesium niobate-lead titanate (PMNPT) piezoelectric layer (Fig. 6, 70m; [0085]) having a <001> crystallographic orientation ([0082]) on the titanium oxide seed layer (Fig. 6, 70a; [0091]; [0096]); and a platinum ([0077]) upper electrode (Fig. 6, 80; [0095]) on the PMNPT piezoelectric layer (Fig. 6, 70m; [0085]). Yonemura does not teach an adhesion layer having a thickness of 25-40nm, an electrode having a <111> crystallographic orientation, and a seed layer having a thickness of 1-5nm. 
Potrepka, however, does teach an adhesion layer having a thickness of 25-40nm (“the crystalline textured layer is approximately 1 nm to 300 nm thick” - [Claim 18]), an electrode having a <111> crystallographic orientation (“depositing a 111 or 100 oriented textured conducting material for use as an electrode” - [Abstract]), and a seed layer having a thickness of 1-5nm (“3.5 nm TiO2 seed layer”  - [0020]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yonemura to include the features of Potrepka because it would process the layers within the deposition chamber thereby providing minimized exposure to ambient contamination and improving texturing in the resulting films.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837


3 August 2022

/EMILY P PHAM/Primary Examiner, Art Unit 2837